Mr. Justice Gordon
delivered the opinion of the court, January 22nd 1883.
It was the duty of the court of Common Pleas to appropriate, in accordance with the directions of the Act of Assembly, so much of the income of the estate of William Neal, the lunatic, as might be sufficient, not only for his own support, but also for the support of his family, and as the income of his estate was ample, sufficient to meet any demand that might be reasonably made upon it, so should the allowance have been large enough to meet both his and their wants. Under such circumstances, it is not the business of the court- to arbitrarily interfere and determine who shall constitute the lunatic’s family, or what shall be its appointments, for, ordinarily, these things have been previously fixed and settled by the lunatic himself at a time when he had both the power and ability to adjust his own affairs. But of the family of William Neal, and its appointments and surroundings, the court had, through its master, on the rule to show cause why the appointment of the appellant, as committee of the person of the lunatic, should not be vacated, fully informed itself. About his report there is no ambiguity; its language is clear and definite, and it speaks from facts so certain and full that nothing is left in obscurity. At the earnest and long continued solicitation of Neal, the appellant had agreed that himself aud his wife and children should form Neal’s family. In order to meet the wishes of his uncle, in this particular, and devote himself exclusively to his uncle’s interests, he was obliged to give up a lucrative business in which he was then engaged, and, as a compensation for this sacrifice, he was to receive a salary of fifteen hundred dollars a year. All these matters were thus settled by Neal, when of sound mind, to his own satisfaction and for his own welfare and protection in his old age, and to minister to the comfort and convenience of his family, thus formed, he had employed two servants. Such were William Neal’s surroundings when he became the ward of the court. That they were reasonable, and that the cost of them was entirely within the income of his estate, are not' matters of dispute. What, then, under the circumstances, was the duty of the court ? We answer, simply to maintain and carryforward the affairs of William Neal as they were when his mind failed him; to do that which it might reasonably suppose he would have continued to do had he retained his sanity. This is the rule as expressed in Elwyn’s Ap., 17 P. F. S. 367, and in Ex parte Whitbread, 2 Mer. 99, and it is certainly a *54sound and just one. It must .not be'forgotten that the court is administering the lunatic’s own estate, and that his personal comfort and welfare are the prime objects which are to be kept in view, and not the welfare of his next of kin. We can easily understand, that where the dementia, as in the present case, is of that mild form called “ senile,” or that which results from old age and loss of memory, the comfort of the subject of it can ordinarily be best provided for by continuing for him that condition of things which he, when sui juris, had established for himself; for although the memory has become feeble and treacherous, .old .habits and old associations still continue to exert their influence in adding to the peace and comfort of the old man’s life. . It. follows, that the court having charge of the lunatic, should, as.- far as possible, maintain the circumstances which have produced those habits and associations, forasmuch as they tend, so materially to the welfare of its ward.
In the case Ex parte Whitbread, supra, it was said, that for a- long series of years the court of chancery had been in the habit, in questions concerning the property of the lunatic, to consult those who were.nearest of blood, because they were more likely to be able to give the required information concerning it. But that it had become too much the practice-that, instead of such persons confining themselves to the duty of helping the count by.their advice and management, there was a constant struggle amongst them to reduce the amount of the allowance made for the- lunatic, and in this manner enlarge the fund which one day. might ..devolve upon themselves. It must certainly have been some such- influence as this, a desire to save the property of the lunatic for the next of blood, that induced the court, to interfere with Neal’s family arrangements, and cut down its own allowance by the surcharge of half the price of the victuals of that family, and.the wages of one servant. If this were not the moving cause for this surcharge, we know not what it was. There, were certainly no such material changes in either the necessities,.household or.estate of the lunatic, as should have induced such action .on- part' pf; the court.; If, however, any such influence -were allowed, to have a controlling force over the judicial action, it was.a mistake, for it was Neal’s own welfare, and not that of his kindred, that ought to have been consulted. Moreover, it was. singularly unjust to the committee, to first direct, after a’careful examination of the whole subject, that he should have three hundred dollars a month to spend upon his insane uncle and family, and then, after he had spent it, as we may say, in the very manner directed by the court, surcharge him with no less than seventeen hundred and thirty-four dollars of that fund.
Undoubtedly, it was not only the right, but the duty of the *55court to call the committee to an account; but when, by that account, it .became apparent that the fund appropriated for that purpose had been expended in that manner in which it might well be supposed Neal would have spent it had lie been of sound memory, the- conduct of the committee should have been approved. It is indeed true, as the auditor has said, Neal did not stand in loco parentis to his nephew and family ; in other words, he could not legally have been compelled to contribute to their support, but a principle of that kind does not enter into the question before us. We look only to the lunatic’s disposition of things when sane. As we have already said, his family, without regard to mere relationship, was that which he had established for himself, and with it the court had no right to interfere except for good cause shown. Not only, however, does no such cause appear, but the contrary ; reasons many and obvious are apparent from the master’s report, why the affairs of Neal should have been permitted to remain as the court found them, and why the report of the committee should have been approved.
We now order and direct that the decree of the court below be reversed and set aside at the costs of the appellees ; that the exceptions to the account of Neal Hambleton, committee of the person of William Neal, be dismissed, and that his account be confirmed.